--------------------------------------------------------------------------------

Lyondell Chemical Company
 

DEFERRAL PLAN




Amended and Restated, November 4, 2008

 
 

--------------------------------------------------------------------------------

 

Lyondell Chemical Company
Deferral Plan


Table of Contents



ARTICLE I GENERAL PROVISIONS
1
     
Section 1.1
Purpose and Intent
1
Section 1.2
Effective Date
1
Section 1.3
Definitions
1
   
ARTICLE II PARTICIPATON AND DEFERRAL ELECTIONS
5
     
Section 2.1
Eligibility and Participation
5
Section 2.2
Deferral Types
5
Section 2.3
Deferral Elections
5
Section 2.4
Deferral Limits
5
Section 2.5
Separation from Service
6
Section 2.6
Transfers
6
Section 2.7
Modification of Deferral Elections
6
   
ARTICLE III  DEFERRED COMPENSATION ACCOUNTS
7
     
Section 3.1
Accounts
7
Section 3.2
Deferred Compensation
7
Section 3.3
Interest Rate
7
Section 3.4
Account Value
7
Section 3.5
Vesting
8
Section 3.6
Account Statements
8
   
ARTICLE IV  PLAN BENEFITS
9
     
Section 4.1
Basic Plan Benefit
9
Section 4.2
Distribution Elections
9
Section 4.3
Amount and Form of Survivor Benefits
10
Section 4.4
Early Distribution
11
Section 4.5
Financial Hardship Distribution
11
Section 4.6
Valuation and Settlement
11
Section 4.7
Small Benefit
12
   
ARTICLE V  BENEFICIARY DESIGNATION
13
     
Section 5.1
Beneficiary Designation
13
Section 5.2
Failure to Designate a Beneficiary
13

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE VI   ADMINISTRATION
14
     
Section 6.1
Interpretation
14
Section 6.2
Administrative Records
14
Section 6.3
Claims
14
Section 6.4
Committee Liability
15
   
ARTICLE VII  AMENDMENT AND TERMINATION
16
     
Section 7.1
Plan Amendment
16
Section 7.2
Termination
16
Section 7.3
Effect of Amendment or Termination
16
Section 7.4
Effect of Legislation
16
   
ARTICLE VIII  MISCELLANEOUS
17
     
Section 8.1
Unfunded Benefit Plan
17
Section 8.2
Unsecured General Creditor
17
Section 8.3
Grantor Trust
17
Section 8.4
Non-Assignment
17
Section 8.5
No Employment Right
18
Section 8.6
Adjustments
18
Section 8.7
Obligation to Company
18
Section 8.8
Protective Provisions
18
Section 8.9
Gender, Singular and Plural
18
Section 8.10
Governing Law
18
Section 8.11
Notice
19
Section 8.12
Successors and Assigns
19
Section 8.13
Incapacity
19

 
 
ii

--------------------------------------------------------------------------------

 

ARTICLE I


GENERAL PROVISIONS




Section 1.1    Purpose and Intent.


This Plan is intended to provide the opportunity for eligible Employees to
accumulate supplemental funds for retirement or special needs before retirement
through deferral of portions of their regular Salary, Awards and Executive
Supplementary Savings Plan benefits.


This Plan replaces the deferral provisions of the Lyondell Chemical Company
Executive Deferral Plan for amounts deferred before 2005 (“Prior Plan”) to
conform to the requirements of Code Section 409A and any related regulation or
other guidance promulgated by applicable governmental agencies (“Code Section
409A”) and establishes the provisions of this Plan as intended to apply to
deferrals of compensation earned or accrued in 2005 and thereafter.  


Section 1.2    Effective Date.


This Plan document generally shall be effective as of November 4, 2008 and shall
apply to Plan Participants on or after November 4, 2008, unless certain
provisions specify that they are effective on a different date.


Section 1.3    Definitions.


Account means a separate bookkeeping account maintained by the Company for each
Employee which measures and determines the amounts to be paid to the Employee
under the Plan.  An Account may be divided in subaccounts as needed to reflect
particular Deferral Elections.


Administrative Committee means the Benefits Administrative Committee of the
Company.


Awards means immediate cash awards made under the Lyondell Chemical Company
annual incentive compensation plans for executives and senior managers or awards
under any other plan that the Board of Directors of Lyondell Chemical Company,
or its Compensation and Human Resources Committee, has authorized the Company to
adopt and to treat as Awards under this Plan.


Beneficiary means a person who is entitled to receive a Participant’s interest
under this Plan when the Participant dies before his Account is totally
distributed.


Code means the Internal Revenue Code of 1986, as amended, including any
successor provisions and any regulations or other guidance promulgated by
applicable governmental agencies.

 
1

--------------------------------------------------------------------------------

 

Company means Lyondell Chemical Company, a Delaware corporation, or its
successor.


Deferral Election means a Participant’s election to defer Salary, Awards, and/or
ESSP Benefits during a Deferral Period according to Article II.


Deferral Period means the particular calendar year for which a Deferral Election
is made.  A new Deferral Period begins each January 1 and ends each December 31.


Deferred Compensation means the amount of Salary, Awards and/or ESSP Benefits a
Participant elects to defer by a Deferral Election.


Disability means a medically determinable physical or mental impairment which is
expected to last for at least a continuous twelve (12) month period or is
expected to result in death, where the Participant (i) either cannot engage in
any substantial gainful employment due to the impairment or (ii) is receiving
disability benefits for at least three (3) months under the Company’s applicable
disability plan.


Distribution means a distribution of a Participant’s Account as a result of a
Separation from Service or other event specified under this Plan and permitted
by Code Section 409A.


Early Distribution means a Distribution before Separation from Service as
specified in Section 4.4 and permitted by Code Section 409A.


Effective Date means November 4, 2008.
 
Employee means a regular salaried employee of the Company.


ERISA means the Employee Retirement Income Security Act of 1974, as amended,
including any successor provisions and any regulations or other guidance
promulgated by applicable governmental agencies.


ESSP Benefits means benefits under the Company’s Executive Supplementary Savings
Plan.


Financial Hardship means a condition of severe financial difficulty due to an
unforeseeable emergency resulting from (i) an illness or accident of the
Participant, his spouse or dependent; (ii) a casualty causing a Participant’s
property loss; or (iii) other similar or extraordinary and unforeseeable
circumstances created by events beyond the Participant’s control, as determined
by the Administrative Committee, upon advice of counsel, based on written
information supplied by the Participant and which is sufficient, in counsel’s
judgment, to justify a change in a Distribution election under the Plan without
causing the Participant or any other Participant to receive taxable income from
the Plan before the Participant actually receives his benefit.


Interest Rate means the interest rate announced by the Company before the
Deferral Period and applied to the Participant’s Account during that Plan Year.

 
2

--------------------------------------------------------------------------------

 

Key Employee means an Employee who, at any time during the prior Plan Year, was
identified as (i) an officer of the Company with annual compensation greater
than $130,000, as adjusted, (ii) a five percent (5%) owner of the Company, or
(iii) a one percent (1%) owner of the Company with annual compensation from the
Company of more than $150,000, as adjusted, as determined according to the
requirements of Code Sections 409A and 416(i).  For Plan Distribution purposes,
an Employee identified as a Key Employee during a year ending on an
identification date shall be considered a Key Employee for a twelve (12) month
period beginning on the following April 1.  December 31 of the prior Plan Year
shall be used as the identification date to identify Key Employees under Code
Section 409A.


Participant means any Employee who is participating in this Plan under Article
II, and any former Employee who has not received the entire benefit to which he
is entitled under this Plan.


Plan means this Lyondell Chemical Company Deferral Plan.


Plan Year means each calendar year beginning on January 1 and ending on December
31.
 
Salary means the Employee’s regular, biweekly salary, excluding Awards and any
other special or additional compensatory payments made by the Company.


Separation from Service means the Participant’s employment termination from
Lyondell Chemical Company, or any of its Subsidiaries and Affiliates, which
complies with the requirements of Code Section 409A.  A transfer to or from
Lyondell Chemical Company and any of its Subsidiaries or Affiliates shall not be
a Separation from Service under this Plan.

 
3

--------------------------------------------------------------------------------

 

Subsidiaries or Affiliates means:


(a)     All corporations that are members of a controlled group of corporations
within the meaning of Code Section 414(b) and of which the Company is then a
member, and


(b)     All trades or businesses, whether or not incorporated, that are then
under common control with the Company within the meaning of Code Section 414(c).


Survivor Benefit means the benefit under Section 4.3 provided when a Participant
dies before his Account is distributed.


Valuation Date means the last day of each month, or another date the
Administrative Committee determines, in its discretion, which may be either more
or less frequent, used to value Participants’ Accounts.

 
4

--------------------------------------------------------------------------------

 

ARTICLE II


PARTICIPATION AND DEFERRAL ELECTIONS




Section 2.1    Eligibility and Participation.


(a)    Eligibility.   Eligibility to participate in this Plan shall be limited
to Employees who (1) are eligible to receive an Award (2) are participants in
the Executive Supplementary Savings Plan, or (3) have been designated as
eligible by a specific resolution of the Administrative Committee upon
recommendation of the Company’s Vice President, Human Resources.  An Employee
who becomes eligible to participate in this Plan after a Deferral Period begins
shall not be eligible to participate until the following Deferral Period.


(b)    Participation. An eligible Employee may elect to participate in the Plan
by submitting a Deferral Election for a Deferral Period.


Section 2.2    Deferral Types.


A Participant may elect to defer Salary, Awards and/or ESSP Benefits, subject to
any limits, conditions or restrictions, such as minimum or maximum deferral
amounts, as the Administrative Committee prescribes before the Deferral Period
begins.  A Participant may also elect to defer an Early Distribution at the time
and in the manner the Administrative Committee prescribes.


Section 2.3    Deferral Elections.


Before each Deferral Period, at a time and in the manner the Administrative
Committee prescribes, each eligible Employee may elect to defer Salary, Awards,
and/or ESSP Benefits.  The time and form of Distribution of the deferred amount
shall be elected when the Deferral Election is made.  This Deferral Election
shall be irrevocable after the Deferral Period begins, unless modifications are
authorized under Section 2.7.


Section 2.4    Deferral Limits.


Deferral Elections are subject to the following limits:


(a)    A Participant may not defer more than fifty percent (50%) of his Salary.


(b)    The Administrative Committee shall establish a minimum amount that may be
deferred before the Deferral Period begins.

 
5

--------------------------------------------------------------------------------

 

Section 2.5    Separation from Service.


Any outstanding Deferral Election relating to Awards and/or ESSP Benefits
payable after Separation from Service shall remain binding; otherwise, a
Participant’s Deferral Elections shall terminate on the Participant’s Separation
from Service.


Section 2.6    Transfers.


A Participant’s Deferral Elections shall be irrevocable regardless of a transfer
of employment among Lyondell Chemical Company, any of its Subsidiaries or
Affiliates, or Houston Refining LP.  When a transfer occurs, the Participant’s
Deferral Election shall continue to apply to Awards, Salary or ESSP Benefits
granted by the transferee company and the transferee company’s deferral plan
shall assume responsibility for the remainder of the Deferral Period, if any,
subject to any Deferral Election that the Participant made under the transferor
company’s plan.


Section 2.7    Modification of Deferral Elections.


The Administrative Committee may permit a Participant to cease remaining
deferrals under a Deferral Election upon finding that the Participant has
suffered a Financial Hardship, to the extent that the Deferral Election may be
revoked as a result of Financial Hardship under the Code Section 409A or a
hardship Distribution under Code Section 401(k).

 
6

--------------------------------------------------------------------------------

 

ARTICLE III


DEFERRED COMPENSATION ACCOUNTS




Section 3.1    Accounts.


Accounts shall be maintained for each Participant for record-keeping purposes
only.  A Participant’s Account may be divided into subaccounts if necessary to
determine how a Participant’s Distribution Elections shall apply to portions of
the Account.


Section 3.2    Deferred Compensation.


A Participant’s Deferred Compensation shall be credited to the Participant’s
Account on the date when the corresponding non-deferred portion of the
compensation is paid or would have been paid but for the Deferral Election.  The
Company shall have the right to withhold from Salary (or otherwise to cause the
Participant or the executor or administrator of his estate, or his Beneficiary)
to pay any federal, state, local and/or foreign taxes required to be withheld on
any Deferred Compensation.


Section 3.3    Interest Rate.


Interest shall be credited monthly on the balance of the Account on each
Valuation Date beginning on the date when deferred amounts are credited to the
Account.  A Participant’s Account will be credited with interest monthly during
each Plan Year before the full Distribution of the Participant’s Account at the
Interest Rate previously announced by the Company to apply during the Plan
Year.  The monthly Interest Rate during the Plan Year shall be based on the
previous monthly average of the closing yield to maturity, as reported by
Bloomberg, of Lyondell Chemical Company’s most junior publicly traded debt on
December 1 of the prior Plan Year.  If this debt is retired during the Plan
Year, the monthly interest Rate shall be based on the previous monthly average
of the then longest maturity for the Company’s most junior publicly traded debt.


Section 3.4    Account Value.


A Participant’s Account on each Valuation Date shall consist of the balance of
the Participant’s Account on the immediately preceding Valuation Date, plus the
amount of the Participant’s Deferred Compensation since the Valuation Date, plus
interest credited to the Account, and minus any Distributions or reductions made
from the Account since the immediately preceding Valuation Date.

 
7

--------------------------------------------------------------------------------

 

Section 3.5    Vesting.


Each Participant shall be one hundred percent (100%) vested at all times in the
amounts credited to the Participant’s Account.


Section 3.6    Account Statements.


The Company shall provide each Participant with periodic statements setting
forth the Participant’s Account balance.

 
8

--------------------------------------------------------------------------------

 

ARTICLE IV


PLAN BENEFITS




Section 4.1    Basic Plan Benefit.


Except as provided in Section 4.2, if a Participant has a Separation from
Service, the Company shall pay a Plan benefit equal to the Participant’s
Account, including interest at the Interest Rate established in Section
3.3.  Interest is payable on a Participant’s Account balance until the Account
is fully distributed.


Section 4.2    Distribution Elections.


(a)    Time and Form of Distribution.  If the Participant becomes entitled to a
Distribution due to Separation from Service on or after attaining age fifty-five
(55) with at least ten (10) years of service recognized by the Company or due to
Disability, Distribution shall be made at the time and form specified in the
applicable Deferral Elections, except as provided in this section or in (f)(2)
below.  However, if the Participant’s Separation from Service is due to a
transfer to Houston Refining LP, the Participant will become entitled to a
Distribution in the tenth (10th) calendar year following the year when the
transfer occurred.


A Participant may elect one or more of the following forms and commencement
dates for all or portions of his Account.


(1)    Lump Sum.A single payment of all of the amount deferred under a Deferral
Election.


(2)    Installment Payments.  Monthly installment payments for five (5), ten
(10) or fifteen (15) years of the amount deferred under a Deferral Election in
substantially equal payments of principal and interest.


Notwithstanding the foregoing, a Participant’s Account may be distributed
earlier under the Plan terms due to death or Financial Hardship, as provided in
Sections 4.3 and 4.5, or for other reasons as may be provided under Code Section
409A.


(b)    Distribution Elections Inapplicable.  If a Participant’s Account becomes
distributable due to Separation from Service before attaining age fifty-five
(55) with at least ten (10) years of service recognized by the Company, the
Participant’s Deferral Elections shall be disregarded and the Participant’s
Account will be paid in substantially equal payments of principal and interest
over a three (3) year period.  Distribution shall begin as soon as
administratively possible, but no later than sixty (60) days after a Separation
from Service or as provided in (e) if the Participant is a Key Employee unless
the Participant’s Separation from Service is due to a transfer to Houston
Refining LP.  However, if the Participant transfers to Houston Refining LP, the
Participant will become entitled to a Distribution in the tenth (10th) calendar
year following the year when the transfer occurred.  The amount of each monthly
installment shall be redetermined, effective January 1 of each year, based on
the remaining balance subject to the installment payment election and the
remaining number of installment payments.

 
9

--------------------------------------------------------------------------------

 

(c)    Failure to Make a Distribution Election.  If the Participant becomes
entitled to a Distribution on Separation from Service on or after attaining age
fifty-five (55) with at least ten (10) years of service recognized by the
Company or due to a Disability and has failed to make a Distribution election
for an amount deferred for a particular Deferral Period, except as provided in
(f)(2) below, that portion of the Participant’s Account balance will be
distributed immediately in a single cash payment as soon as administratively
possible, but no later than sixty (60) days following that distributable event
or as provided in (e) if the Participant is a Key Employee.


(d)    Change in Time or Form of Distribution.  A Participant may elect to delay
the commencement, or change the form, of a Plan Distribution, according to
procedures adopted by the Administrative Committee, but (1) the election may not
become effective until at least twelve (12) months after the date the
Distribution election is made, (2) the election must defer payment for a period
of at least five (5) years after the original Distribution date and (3) the new
Distribution election must be made at least twelve (12) months before the date
the original Distribution was scheduled to occur.


(e)    Key Employees.  If a Participant is a Key Employee whose Account becomes
distributable due to Separation from Service, a Distribution shall not begin
until six (6) months following the Key Employee’s Separation from Service,
whether in a lump sum or installment payment form.  Lump sum and installment
payments shall be calculated on the Account value at the delayed Distribution
date and shall commence as soon as administratively possible following the
delayed Distribution date ; provided, however, that this Section 4.2 (e) shall
apply only if the Company is a corporation any stock in which is publicly traded
on an established securities market or otherwise.


Section 4.3             Amount and Form of Survivor Benefits.


If the Participant dies before his Account Distribution begins, the Plan shall
pay a Survivor Benefit equal to the value of the Participant’s Account balance,
increased by the applicable Interest Rate on the unpaid Account balance during
the period when Survivor Benefit payments are being made to the Participant’s
Beneficiary.  A Participant may elect the form of Survivor Benefit payments and
the election will apply to his entire Account balance.  A Participant may elect
Survivor Benefits payable in a lump sum or monthly installments for five (5),
ten (10) or fifteen (15) years in substantially equal payments of principal and
interest.  If the Participant has changed the Survivor Benefit election, the
change shall not be effective until twelve (12) months after the date the change
was made.  If the Participant fails to elect a form of  Survivor Benefit
payments, the Participant’s Account balance shall be distributed in a lump sum
as soon as practical following the Participant’s death.


If the Participant dies after his Account Distribution begins, any Survivor
Benefit payment elected under this Plan shall not apply and the Participant’s
Account balance shall continue to be paid to the Beneficiary in the benefit form
that was payable to the Participant, until all remaining payments that would
have been made to the Participant if the Participant had lived have been
made.  Payments shall be increased by the applicable Interest Rate credited on
the deceased Participant’s unpaid Account balance during each year payment is
made to the Beneficiary.

 
10

--------------------------------------------------------------------------------

 

Section 4.4    Early Distribution.


A Participant may elect to receive an Early Distribution from his Account
subject to the following restrictions:


(a)    Election.  The election to take an Early Distribution for a particular
Deferral Election must be made at the same time the Participant makes that
Deferral Election.


(b)    Amount.  The amount which a Participant can elect to receive as an Early
Distribution shall be the portion of the amounts deferred under a particular
Deferral Election, as prescribed by the Administrative Committee before the
Deferral Period.  If a previously elected amount exceeds the related Account
balance when an Early Distribution is to be made, only the Account balance will
be paid.


(c)    Time of Early Distribution.  The Early Distribution shall begin at a time
elected by the Participant when the Deferral Election was made and the date
elected for an Early Distribution must be at least two (2) years after the
Deferral Election becomes effective.  If the Participant has a Separation from
Service before the Early Distribution date, the Early Distribution election will
be canceled and Distribution will be made under Section 4.2.


(d)    Distributions from Account.  Amounts paid to a Participant under this
Section shall be treated as Distributions from the Participant’s Account.


Section 4.5    Financial Hardship Distribution.


(a)    Financial Hardship Distribution.  When the Administrative Committee finds
that a Participant has suffered a Financial Hardship, following the
Participant’s written application, the Administrative Committee shall distribute
all or a portion of the Participant’s Account reasonably necessary to satisfy
the Financial Hardship.  The amount necessary to satisfy the Financial Hardship
shall be the amount determined according to the requirements of Code Section
409A.  The Distribution shall be paid in a lump sum as soon as administratively
practical following the Financial Hardship finding.


(b)    Review of the Request for Financial Hardship Distribution. Counsel for
the Plan, on an ongoing basis, shall review legal and tax developments to assure
continuous compliance with the relevant authorities governing plan design to
prevent constructive receipt of taxable income by any Participant, and shall
advise the Administrative Committee of the applicable law.


Section 4.6    Valuation and Settlement.


The Settlement Date shall be the earlier of the date when a lump sum is paid or
when installment payments commence.  The Settlement Date for a Distribution
shall be no more than thirty (30) days after the last day of the month when the
Participant or his Beneficiary becomes entitled to a Distribution, or six (6)
months later, if the Participant is a Key Employee.  The Settlement Date for an
Early Distribution shall be the month that the Participant has elected to
commence payment.  The amount of a lump sum and the initial amount of
installment payments for a Participant’s Account shall be based on the value of
the Participant’s Account on the Valuation Date at the end of the immediately
preceding month before the Settlement Date.

 
11

--------------------------------------------------------------------------------

 

Section 4.7    Small Benefit.


Notwithstanding any Distribution Election, the Administrative Committee, in its
sole discretion, may pay any benefit as a lump sum payment to the Participant or
any Beneficiary, if the lump sum amount of the Account balance that remains in
the Account, or which is payable to the Participant or Beneficiary in
installments when payments to the Participant or Beneficiary would otherwise
commence, is less than $10,000.



 
12

--------------------------------------------------------------------------------

 

ARTICLE V


BENEFICIARY DESIGNATION




Section 5.1    Beneficiary Designation.


Each Participant has the right to designate a Beneficiary or Beneficiaries to
receive his interest in his Account on his death.  The designation shall be made
in the time and manner the Administrative Committee prescribes.  The Participant
has the right to change or revoke any designation from time to time by filing a
new designation or notice of revocation, and no notice to any Beneficiary nor
consent by any Beneficiary shall be required to make any change or revocation.


Section 5.2    Failure to Designate a Beneficiary.


If a Participant fails to designate a Beneficiary before his death, or if no
designated Beneficiary survives the Participant, the Administrative Committee
shall direct the Company to pay his Account balance in a lump sum to the
executor or administrator of his estate.

 
13

--------------------------------------------------------------------------------

 

ARTICLE VI


ADMINISTRATION




Section 6.1    Interpretation.


The Administrative Committee has the exclusive right and discretionary authority
to interpret the Plan’s provisions and to decide questions arising in its
administration.  The Administrative Committee’s decisions and interpretations
shall be final and binding on the Company, Participants, Employees and all other
persons.


Section 6.2    Administrative Records.


The Administrative Committee shall keep records reflecting Plan administration,
which the Company may audit.


Section 6.3    Claims.


If a Participant makes a written request alleging a right to receive Plan
benefits or alleging a right to receive an adjustment in Plan benefits being
paid, the Administrative Committee shall treat it as a benefit claim.  All
benefit claims under the Plan shall be sent to the Administrative Committee and
must be received within thirty (30) days after Separation from Service.  The
decision will be made within ninety (90) days after the Administrative Committee
receives the claim unless the Administrative Committee determines additional
time due to special circumstances is needed.  If the Administrative Committee
determines that an extension to process a claim is required, the final decision
may be deferred up to one hundred eighty (180) days after the claim is received,
if the claimant is notified in writing of the need for the extension and the
anticipated date of a final decision before the end of the initial ninety (90)
day period.


If the Administrative Committee decides that any individual who has claimed a
right to receive benefits, or different benefits, under the Plan is not entitled
to receive all or any part of the benefits claimed, it will inform the claimant
in writing or electronically, in terms calculated to be understood by the
claimant, of the specific reasons for the denial, the Plan provisions on which
the denial is based, a description of additional material or information
necessary to perfect the claim and an explanation of why the material or
information is needed, and an explanation of the Plan’s claim review
procedures.  If no action is taken on the claim within these time periods, the
claim shall be deemed denied on the last day of the applicable time period.  The
claimant is entitled to a full and fair review of the denied claim after actual
or constructive notice of a denial.


The claimant, or his authorized representative, must file a written request for
review with the Administrative Committee setting forth the grounds for the
request and any supporting facts, comments or arguments he wishes to make,
within sixty (60) days after actual or constructive notice.  If a written
request for review is not received within this sixty (60) day period, the denial
will be final.  The claimant shall have reasonable access to all relevant
documents pertaining to the claim.

 
14

--------------------------------------------------------------------------------

 

The Administrative Committee or the persons responsible to conduct the review on
the Administrative Committee’s behalf shall conduct a full review of the
claim.  Unless special circumstances require an extension of the review period,
the Administrative Committee will render its decision no later than the date of
its next regularly scheduled meeting, unless the request is filed less than
thirty (30) days before that meeting.  If the request is filed less than thirty
(30) days before a regularly scheduled meeting, the Administrative Committee
will render its decision no later than the date of the second regularly
scheduled meeting after it receives the request.  However, if special
circumstances require an extension of the review period, a final decision shall
be rendered no later than the third regularly scheduled meeting after it
receives the request for review, if the claimant is notified in writing of the
special circumstances and the date of the expected decision, before the time is
extended due to special circumstances.  If the decision on review is not
furnished to the claimant within the applicable time period(s), the claim shall
be denied on the last day of the applicable period.  Administrative Committee
decisions shall be in writing and provided no later than five (5) days after the
decision is made.  The decision shall include specific reasons for the action
taken, including the specific Plan provisions on which the decision is
based.  The claimant shall be notified of the right to reasonable access, on
request, to relevant documents or other information without charge.


Section 6.4    Committee Liability.


No Administrative Committee member shall be liable for any action taken in good
faith or for exercise of any power given the Administrative Committee, or for
the actions of other Administrative Committee members.

 
15

--------------------------------------------------------------------------------

 

ARTICLE VII


AMENDMENT AND TERMINATION




Section 7.1    Plan Amendment.


This Plan may be amended from time to time by a resolution of the Remuneration
Committee of the Supervisory Board of LyondellBasell Industries.


Section 7.2    Termination.


The Company intends to continue this Plan indefinitely, but reserves the right
to terminate it at any time for any reason.


Section 7.3    Effect of Amendment or Termination.


No Plan amendment or termination may adversely affect the benefit payable to any
Participant receiving or entitled to receive Plan benefits before the effective
date of the amendment or termination.  However, the Company may amend the Plan
to eliminate any form of payment or to comply with any law or regulation,
including but not limited to, reformation of any Plan provision that would
result in an excise tax being imposed under Code Section 409A, and if so, that
amendment or reformation will not be deemed to adversely affect any
Participant’s benefit entitlement.


Section 7.4    Effect of Legislation.


It is intended that the provisions of the Plan satisfy the requirements of Code
Section 409A and that the Plan be operated in a manner consistent with such
requirements to the extent applicable.  Therefore, the Administrative Committee
may make adjustments to the Plan and may construe the provisions of the Plan in
accordance with the requirements of Code Section 409A.  If any Plan provision
would result in imposition of an excise tax under Code Section 409A, the terms
of Code Section 409A shall apply and that Plan provision will be reformed to
avoid the excise tax.

 
16

--------------------------------------------------------------------------------

 

ARTICLE VIII


MISCELLANEOUS




Section 8.1    Unfunded Benefit Plan.


This Plan is intended to constitute an unfunded plan which is maintained
primarily to provide deferred compensation in the form of additional benefits to
a select group of management or highly compensated employees, as defined in
ERISA Sections 201(a)(2), 301(a)(3) and 401(a)(1).


Section 8.2    Unsecured General Creditor.


Participants and their Beneficiaries shall have no legal or equitable rights,
claims or interests in any specific Company assets or property, nor are they the
Beneficiaries of, or have any rights, claims or interests in, any life insurance
policies, annuity contracts, or the proceeds of those policies or contracts
which the Company owns or acquires (“Policies”).  Any Policies or other Company
assets shall be and shall remain general, unpledged, unrestricted Company
assets.  The Company’s obligation under the Plan is merely an unfunded and
unsecured Company promise to pay money in the future.


Section 8.3    Grantor Trust.


Although the Company is responsible for all Plan benefits, the Company, in its
discretion, may contribute funds to a grantor trust, as it deems appropriate, to
pay Plan benefits.  The trust may be irrevocable, but trust assets shall be
subject to the claims of creditors of Lyondell Chemical Company.  To the extent
any Plan benefits are actually paid from the trust, the Company shall have no
further obligation for those benefits, but to the extent the benefit is not
paid, benefits shall remain the obligation of, and shall be paid by, the
Company.  Participants shall be unsecured creditors insofar as their legal claim
for Plan benefits and Participants shall have no security interest in the
grantor trust.


Section 8.4    Non-Assignment.


Payments to and benefits under this Plan are not assignable, transferable or
subject to alienation since they are primarily for the support and maintenance
of the Participants and their Beneficiaries.  Likewise, payments shall not be
subject to attachments by creditors of, or through legal process against, the
Company, the Administrative Committee or any Participant.  Payments may be
offset by the Company as provided under Section 8.7.

 
17

--------------------------------------------------------------------------------

 

Section 8.5    No Employment Right.


The Plan provisions shall not give an Employee the right to be retained in
Company service nor shall this Plan or any action taken under it be construed as
an employment contract.


Section 8.6    Adjustments.


At the Company’s request, the Administrative Committee may adjust a
Participant’s Plan benefit or make other adjustments required to correct
administrative errors or provide uniform treatment of Participants, in a manner
consistent with the Plan’s intent and purpose.


Section 8.7    Obligation to Company.


If a Participant becomes entitled to a Distribution of Plan benefits and the
Participant has any debt, obligation, or other liability representing an amount
owed to the Company, or its Subsidiaries and Affiliates or any Company,
Subsidiary or Affiliate benefit plan, then the Administrative Committee, in its
sole discretion, may offset the amount owed against the amount of benefits
otherwise distributable under this Plan.


Section 8.8    Protective Provisions.


Each Participant shall cooperate with the Company by furnishing any and all
information the Company requests to facilitate Plan benefit payments, taking any
physical examinations the Company deems necessary and taking other relevant
action as the Company requests.  If a Participant refuses to cooperate, the
Company shall have no further obligation to the Participant under the Plan.  If
the Participant makes any material misstatement of information or nondisclosure
of medical history, no benefits will be payable to the Participant or his
Beneficiary unless, at the Company’s sole discretion, benefits are payable in an
amount reduced to compensate the Company for any loss, cost, damage or expense
suffered or incurred by the Company as a result in any way of any Participant
action, misstatement or nondisclosure.


Section 8.9    Gender, Singular and Plural.


All pronouns and any variations are deemed to refer to the masculine, feminine,
or neuter, as the identity of the person or persons requires.  The singular may
be read as the plural and the plural as the singular, as the context may
require.


Section 8.10    Governing Law.


This Plan shall be construed, regulated and administered under the laws of the
State of Texas, except to the extent that those laws are preempted by ERISA.

 
18

--------------------------------------------------------------------------------

 

Section 8.11    Notice.


Any notice or filing required or permitted to be given to the Administrative
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the Company’s principal office,
directed to the attention of the Secretary of the Administrative
Committee.  Notice shall be deemed given on the delivery date or, if delivery is
made by mail, on the date shown on the postmark on the receipt for registration
or certification.


Section 8.12    Successors and Assigns.


This Plan shall be binding on the Company and its successors and assigns.


Section 8.13    Incapacity.


If the Administrative Committee deems any person entitled to receive any Plan
payment is incapable of receiving or disbursing the payment because of minority,
illness or infirmity, mental incompetency, or incapacity of any kind, the
Administrative Committee, in its sole discretion, may take any one or more of
the following actions:  it may apply the payment directly for the person’s
comfort, support and maintenance; it may reimburse any person for any support
supplied to the person entitled to receive any payment; or it may pay any other
person the Administrative Committee selects to disburse the payment for the
person’s comfort, support and maintenance, including, without limit, to any
relative who has undertaken, wholly or partially, the expense of the person’s
comfort, care and maintenance, or any institution in whose care or custody the
person entitled to the payment may be.  The Administrative Committee, in its
sole discretion, may deposit any payment due to a minor to the minor’s credit in
any savings or commercial bank of the Administrative Committee’s choice.
 
19

--------------------------------------------------------------------------------
